internal_revenue_service number release date index number ------------------------------------------ -------------------------------- ------------------------------------ -------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-101693-19 plr-101695-19 date july legend x --------------------------- ---------------------------------------- y ------------------------------ ---------------------------------------- date ---------------------- date ------------------ country --------------- dear ------------------------ this responds to a letter dated date and subsequent correspondence submitted on behalf of x and y requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for x and y to file an entity classification election to be classified as a partnership for federal tax purposes facts the information submitted states that x is a limited_liability_company formed under the laws of country on date y is a limited_liability_company formed under the laws of country on date x and y are not classified as a corporation under sec_301 b or x intended to be classified as a partnership effective on date y intended to be classified as a partnership effective on date plr-101693-19 however x and y did not timely file form_8832 entity classification election electing to be treated as a partnership x and y represent that they acted reasonably and in good_faith and that the interests of the government will not be prejudiced by granting relief x and y further represent that no hindsight is involved in seeking the relief requested law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members can elect to be classified as either an association or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides guidance on the classification of a foreign eligible_entity for federal tax purposes generally a foreign eligible_entity is treated as an association if all members have limited_liability unless the entity makes an election to be treated otherwise sec_301_7701-3 provides that to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 entity classification election with the designated service_center under sec_301_7701-3 this election can be effective up to seventy-five days prior to the date the form is filed or up to twelve months after the date on which the form is filed sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government plr-101693-19 conclusion based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to make an election to be treated as a partnership for federal tax purposes effective beginning date y is granted an extension of time of days from the date of this letter to make an election to be treated as a partnership for federal tax purposes effective beginning date x and y must make the election by filing a properly executed form_8832 with the appropriate service_center a copy of this letter should be attached to the form if applicable the elections made by x and y are disregarded for purposes of determining the amounts of all sec_965 elements of all united_states_shareholders of x and y if the election otherwise would change the amount of any sec_965 element of any such united_states_shareholder see sec_1_965-4 except as specifically set forth above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your taxpayer_representative pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x and y's authorized representatives sincerely associate chief_counsel passthroughs special industries by david r haglund david r haglund branch chief branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
